Citation Nr: 0810577	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  06-26 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Propriety of reduction of the evaluation for post-traumatic 
stress disorder (PTSD) from 70 to 50 percent.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  By a November 2005 rating decision, the RO 
proposed to reduce the 70 percent evaluation for the 
veteran's service-connected PTSD to 50 percent.  Thereafter, 
by a January 2006 rating decision, the RO reduced the 70 
percent evaluation to 50 percent, effective April 1, 2006.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in January 2008.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the disposition of the instant case has been completed.

2.  The RO followed proper procedure in reducing the 70 
percent evaluation to 50 percent for the veteran's service-
connected PTSD.

3.  The competent medical evidence does not reflect that the 
veteran had improvement of his service-connected PTSD so as 
to warrant a reduction in the assigned rating from 70 to 50 
percent.


CONCLUSION OF LAW

Inasmuch as the reduction of the assigned rating for the 
veteran's PTSD from 70 to 50 percent was not proper, the 70 
percent rating is reinstated, effective April 1, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.159, 3.344, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, for the reasons stated below, the Board finds that 
the veteran is entitled to a restoration of his 70 percent 
rating.  Therefore, to the extent any error was committed 
regarding either the duties to assist or notify, it has been 
rendered moot.

Historically, service connection was established for the 
veteran's PTSD by a June 2004 rating decision, evaluated as 
50 percent disabling effective March 26, 2004.  Thereafter, a 
November 2004 rating decision increased the assigned rating 
to 70 percent, effective October 14, 2004.  By a November 
2005 rating decision, the RO, following a VA medical 
examination, proposed to reduce the 70 percent rating for the 
veteran's service-connected PTSD to 50 percent.  The veteran 
was notified of this proposal by correspondence dated 
November 9, 2005.  Thereafter, by a January 2006 rating 
decision, the RO reduced the 70 percent evaluation to 50 
percent, effective April 1, 2006.

The Board notes that the provisions of 38 C.F.R. § 3.344(a) 
and (b), which govern reductions of rating in effect for five 
or more years, do not apply in this case because the 70 
percent rating for the residuals of the veteran's PTSD was in 
effect from October 14, 2004, to March 31, 2006.

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60-day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).  In this case, as 
detailed above, the RO followed proper procedure in reducing 
the assigned rating for the veteran's PTSD from 70 to 50 
percent, and he is not entitled to the benefit sought on 
appeal on that basis.  Therefore, the Board must now address 
whether the competent evidence warranted a reduction in the 
assigned rating.

Reexaminations reflecting improvement, physical or mental, in 
disabilities likely to improve will warrant reduction in 
rating.  38 C.F.R. § 3.344(c).

In considering the propriety of a reduction, the Board must 
focus on the evidence available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered in the context of evaluating 
whether the condition had demonstrated actual improvement.  
Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  
Here, the proposed reduction was made following a September 
2005 VA medical examination, with a subsequent VA examination 
in February 2007.

In evaluating service-connected disabilities, the law 
mandates that such disabilities must be reviewed in relation 
to their history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating a service-connected disability, the Board will 
only consider the factors as enumerated in the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

Here, the Board must find that the competent medical evidence 
of record does not support the finding that the reduction in 
the veteran's assigned rating from 70 to 50 percent was 
warranted.  The Board acknowledges that the September 2005 VA 
examination found, in pertinent part, that there was no 
impairment of the veteran's thought processes or ability to 
communicate; there was no evidence of underlying thought 
disorder; no looseness of association was noted; dress was 
casual; hygiene was average; and he was not found to be 
suicidal.  Similarly, the February 2007 VA examination found 
his orientation was within normal limits; appearance and 
hygiene were appropriate; communication was within normal 
limits; no delusions or hallucinations; no obsessional 
rituals were present; thought processes were appropriate; 
both suicidal and homicidal ideation were absent.  Further, 
while there was evidence of memory impairment, it appeared to 
be only mild.  Simply put, these symptoms are not consistent 
with the criteria for a 70 percent rating.

Despite the foregoing, the Board must conclude that the 
rating reduction was not warranted, as there was no evidence 
of improvement in the veteran's service-connected PTSD.  In 
pertinent part, the findings of the September 2005 and 
February 2007 VA examinations are similar to those of the 
November 2004 VA arranged examination which was the basis for 
the assignment of the 70 percent rating.  For example, the 
November 2004 examination noted that the veteran had a 
coherent thought process without any evidence of 
hallucinations, delusions, or thought disorder; he was 
oriented times three; reported having trouble remembering 
things when he was "put on the spot" but denied problems 
with memory in general; and denied feeling suicidal at that 
time.  

The Board further notes that all three of the aforementioned 
VA medical examinations indicated similar global assessment 
of functioning (GAF) scores regarding the veteran's 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).  Specifically, the 
November 2004 VA examination assigned a GAF score of 55, 
while the September 2005 VA examination stated that the 
current GAF score was 51 to 60.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id; 
see also Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994 (DSM-IV) (which has been 
adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  Moreover, 
treatment records dated in September 2006 assigned a GAF 
score of 47, while the February 2007 VA examination assigned 
a GAF score of 50.  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  In short, these scores indicate that 
competent medical professionals, on evaluation of the 
veteran, have indicated that his level of occupational and 
social impairment has actually gotten worse since the 
November 2004 VA examination.  This is consistent with the 
veteran's statement, at the time of the September 2005 VA 
examination, that his PTSD symptoms had not gotten any better 
and thought they might be "getting a little bit worse."

The Board also finds it significant that all of the 
aforementioned VA medical examinations indicate the veteran's 
PTSD has resulted in impaired impulse control with specific 
examples of unprovoked irritability and periods of violence.  
In addition, the medical evidence indicates he has 
significant social impairment, to include little or no 
contact with his children; divorced from his third wife for 
years; and little or no interaction with people.  For 
example, the February 2007 VA examination noted that there 
were behavioral, cognitive, social, affective or somatic 
symptoms attributed to PTSD and are described as loner, no 
friends, verbally abusive.  This indicates deficiencies in 
most areas, such as work, family relations, and mood.  
Further, the February 2007 VA examiner stated that, mentally, 
the veteran occasionally had some interference in performing 
activities of daily living.  Moreover, it was specifically 
stated that he was unable to establish and maintain effective 
work/school and social relationships.

All of the symptoms described in the preceding paragraph are 
consistent with the criteria for a 70 percent rating under 
Diagnostic Code 9411.  The Board further notes that while the 
VA examinations noted no suicidal ideation, the veteran 
indicated at his January 2008 hearing that he did have 
thoughts of suicide albeit with no current intent or plan.

In view of the foregoing, the Board finds that the competent 
medical evidence does not reflect that the veteran had 
improvement of his service-connected PTSD so as to warrant a 
reduction in the assigned rating from 70 to 50 percent.  
Although the record does not reflect that he has all of the 
requisite symptomatology for a 70 percent rating under 
Diagnostic Code 9411, he does satisfy multiple examples of 
the requisite criterion.  Moreover, as stated above, VA 
regulations mandate resolving any reasonable doubt regarding 
the degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3; and that where there is a question as to which of two 
evaluations applies, assigning the higher of the two where 
the disability picture more nearly approximates the criteria 
for the next higher rating, 38 C.F.R. § 4.7.  

For these reasons, the Board concludes the veteran is 
entitled to restoration of the 70 percent rating for his 
service-connected PTSD.


ORDER

Inasmuch as the reduction of the assigned rating for the 
veteran's PTSD from 70 to 50 percent was not proper, the 
benefit sought on appeal is allowed and the 70 percent rating 
is reinstated, effective April 1, 2006, subject to 
controlling regulations applicable to the payment of monetary 
benefits.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


